DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment dated 04/18/2022 has been entered – Claims 1 and 9 are amended and Claims 15-18 are newly added. Claims 1-2, 4, 6, 9-11, and 13-18 remain pending in this application. 

The rejection of Claims 1-2, 4, 6, 9-11, and 13-14 under 35 U.S.C. 112(a) for failing to comply with the written description requirement as previously set forth in the Non-Final Office Action mailed 02/04/2022 is overcome by Applicant’s amendment. 

The rejection of Claims 1-2, 4, 6, 9-11, and 13-14 under 35 U.S.C. 112(b) as being indefinite as previously set forth in the Non-Final Office Action mailed 02/04/2022 is partially overcome by Applicant’s amendment. See the discussion below concerning the outstanding issues with Claims 13-14. 

The rejection of Claims 1-2, 4, 6, 9-11, and 13-14 under 35 U.S.C. 103 as being unpatentable over Blanch (WO 2007/091023 A1) in view of Glasser (US 5,935,878 A) when taken with the evidence of Sarker (“Knitting Terms and Definitions”) as previously set forth in the Non-Final Office Action mailed 02/04/2022 is overcome by Applicant’s amendment. However, as outlined in greater detail below, new grounds of rejection have been made. 



Response to Arguments
Applicant’s arguments on Pages 6-7 of the response dated 04/18/2022 with respect to the rejection of the claims under 35 USC § 112(b) in the previous Office Action have been fully considered but they are not persuasive. 
Applicant’s Argument – Applicant argues on Pages 6-7 of the reply that the amendments to the independent claims which delete references to knitting yarn and visibility to a naked eye render the claims at issue clear and definite.
Examiner’s Response – The Examiner notes that Claims 13-14 were previously rejected under 35 USC § 112(b) due to the limitation “wherein the region A is relatively thin compared to the hydrophilic region B” since the term “relatively” is a relative term which renders the claim indefinite. Applicant has not provided additional arguments with respect to this specific rejection and therefore the rejection of Claims 13-14 is maintained for the reasons described in greater detail in the previous Office Action and below. 

Applicant’s arguments on Pages 7-8 of the response dated 04/18/2022 with respect to the rejection of the claims under 35 USC § 103 in the previous Office Action have been fully considered but they are moot because the new grounds of rejection below does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 






Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 13 and 14, the claims recite the limitation “wherein the region A is relatively thin compared to the hydrophilic region B.” The term “relatively” is a relative term which renders the claim indefinite. The term “relatively” is not defined by the claim, the specification does not provide a standard to ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 









Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or                   nonobviousness.

Claims 1-2, 4, 6, 9-11, and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Blanch (WO 2007/091023 A1) in view of Merritt et al. (US 3,522,715) and Glasser (US 5,935,878 A). 
Regarding Claims 1 and 9, Blanch teaches clothes (see Fig. 2 & Pg. 4, lines 9-10) including a knitted clothing fabric (see Fig. 1 & Pg. 3, lines 25-28) comprising through holes (referred to as "fabric pores" -- Pg. 4, line 29) that pass through the fabric (10) in a thickness direction (see regions 15, Fig. 1). 
Blanch teaches that a portion of the knitted clothing fabric is made of polyester yarns and is referred to as the polyester face 12 (see Pg. 3, lines 26-29). The polyester face 12 contains the through holes (see Pg. 4, lines 27-30). Blanch teaches that the polyester is quick drying because the fibers themselves to not absorb the moisture – in other words, the fibers themselves are hydrophobic and are coated (either individually or on the surface of the fabric as a whole) with a hydrophilic coating (see Pg. 5, lines 8-18). Absent a specific definition in the specification for the phrase “water-repellent” in the instant specification, the phrase will be given its broadest reasonable interpretation using the plain meaning of the phrase as follows: water-repellency is resistance to the absorption or passage of water (see Lexico definition provided with the Office Action mailed 05/12/2021). Therefore, since Blanch discloses that the fibers do not absorb moisture, the polyester fibers are regarded by the Examiner to be water-repellent fiber yarns that are arranged at least at part of the fabric in contact with the through holes. Likewise, the portion in which the polyester fiber yarn is arranged forms a region A which is considered to be a water-repellent region arranged at least at part of the fabric in contact with the through holes as required by the instant claim. 
Blanch also teaches that the clothing fabric comprises cotton stripes 14 (see Pg. 4, line 30) which are hydrophilic (see Pg. 9, lines 8-9) and made of cotton yarns (see Pg. 3, line 28). The portion in which the hydrophilic cotton yarns are arranged forms a region B which is considered to be a hydrophilic region arranged at other portions of the fabric than those portions described above as the water-repellent region A as required by the instant claim.
Furthermore, Blanch teaches that the addition of the raised cotton stripes 14 creates recessed polyester stripes 15 (see Pg. 3, lines 30-35) which are considered groove portions (see Fig. 1). Concerning the width of said groove portions, Blanch teaches that the clothing fabric may use regular spacing between the stripes where the spacing is the same size as the stripes (see Pg. 9, lines 24-26). Blanch suggests that the cotton stripes each have a width in the region of 5 to 30 mm (Pg. 9, lines 31-33). Therefore, Blanch also teaches a clothing fabric wherein the width of the portions between the cotton stripes (i.e. the groove portions) is also in the region of 5 to 30 mm which falls within the claimed range of 0.1 to 30 mm.
Additionally, Blanch suggests that an opening percentage of the region 15 of the clothing fabric is up to 50% (Pg. 6, lines 11-12) which substantially overlaps with the claimed range of 2% to 40%. A prima facie case of obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP § 2144.05.
Blanch appears silent with respect to the specific knit construction of the polyester face and the shape of the pores therein. However, Blanch suggests that the knit fabric can be produced using any fabric producing technique (see Pg. 9, lines 13-14). Likewise, Blanch suggests that to increase the movement of heat through the polyester stripes, the number and/or the size of the pores may be increased such that the fabric has a mesh-like structure (see Pg. 6, lines 5-9). In the analogous art of mesh-like fabrics for use in clothing, Hong teaches a warp-knitting process for forming a “mini-square” fabric (see Fig. 24 & Col. 9, lines 60-65). It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to form the polyester face in the fabric of Blanch using the knitted mesh-like mini-square construction of Merritt via Merritt’s method for forming said mini-square fabric for the benefit of improved permeability. The selection of a known material (and its associated method of production), which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the pertinent art. See MPEP § 2144.07. Such a modification would yield a fabric wherein each of the through holes has a polygon (square) planar shape and wherein at least a portion of a perimeter of each through hole is defined by the polyester (i.e. the water-repellent fiber yarn) as required by the instant claim. Likewise, the through holes may be considered to be arranged along a warp direction as required of the instant claim (see Merritt Fig. 24). 
Blanch in view of Merritt appears silent with respect to the orientation of the cotton stripes (and therefore the groove portions) relative to the through holes. However, given that there are a finite number of identified, predictable orientations for the cotton stripes relative to the base polyester fabric with through holes, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to try aligning the cotton stripes (and therefore the groove portions) with the through holes. One of ordinary skill in the art would have been motivated to produce additional fabrics represented by that of Blanch and Merritt in order to pursue the known options within their technical grasp with a reasonable expectation of success. See MPEP § 2143 (E).
Blanch in view of Merritt do not teach clothing fabric wherein a size of each of the through holes is such that an average length in both warp and weft directions is 0.3 to 25 mm. Note that Blanch suggests their inventive fabric may be used to make sportswear (see Pg. 4, line 10 & Pg. 10, lines 15-20). In the analogous art of permeable mesh fabric for sports apparel, Glasser teaches that in that in a number of sports, small holes, typically on the order of 0.5 x 0.5 mm to 3 x 3 mm, are included in knit fabrics to permit air permeability and breathability while still providing a “substantial” fabric (see Col. 1, lines 15-20). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pores in the clothing fabric taught by Blanch and Merritt to have the size suggested by Glasser for the benefit of achieving a suitable balance of breathability and structural integrity for a sportswear application. The above dimensions for the pores (through holes) fall within the claimed range of 0.3 to 25 mm. 
Concerning the limitation “whereby when the clothing fabric is suspended such that the though holes are arranged along a vertical direction in a state where the fabric, whose weight is taken as 100% is wet with 300% of moisture the through holes maintain voids therein”, this clause is not regarded as a positive limitation but it only requires the ability to perform. It does not constitute a limitation in any patentable sense. Blanch in view of Merritt and Glasser discloses a fabric of the same structure and composition as that of the claimed invention. Materials with the same structure and composition cannot have mutually exclusive properties. Thus, it is expected that the clothing fabric of prior art combination has the claimed properties. Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims. Applicant bears responsibility for proving that the reference composition does not possess the characteristics recited in the claims. See MPEP § 2112.
Furthermore, Blanch teaches that movement of heat through the fabric is improved by increasing the number of pores and/or the size of the pores (Pg. 6, lines 5-9). Likewise, Blanch teaches that it is possible to vary said number of pores and/or said sizes of pores to create fabrics with different properties for use in different regions of a garment (Pg. 7, lines 1-9). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to form the clothing fabric of Blanch in view of Merritt and Glasser with the appropriate number/size of pores (within the claimed size range) such that the pores remain open in all circumstances (including the claimed scenarios in which the fabric is wet and/or the clothing fabric is suspended such that the through holes are arranged along a vertical direction) to maintain adequate heat dissipation performance.   

Regarding Claim 2, Blanch in view of Merritt and Glasser teaches the clothing fabric described in Claim 1 above. Blanch also teaches a clothing fabric wherein a ratio between areas of the water-repellent region (A), defined as the polyester region (Pg. 8, line 27), and the hydrophilic region (B), defined as the cotton region (Pg. 8, line 26), occupying the clothing fabric is A:B = 50:50 to 90:10 (Pg. 8, lines 29-31) which falls within the claimed range A:B = 1:99 to 90:10.

Regarding Claim 4, Blanch in view of Merritt and Glasser teaches the clothing fabric described in Claim 1 above. Blanch also teaches a clothing fabric further comprising lines (raised cotton stripes 14 -- Pg. 4, lines 14-15) for facilitating flowing of liquid in a vertical direction when the fabric is positioned vertical to the ground (Pg. 4, lines 15-17).

Regarding Claim 6, Blanch in view of Merritt and Glasser teaches the clothing fabric described in Claim 1 above. Blanch also teaches a clothing fabric wherein a ratio between the at least one fiber yarn (I) selected from water-repellent fiber yarns and hydrophobic fiber yarns, defined as polyester (Pg. 8, line 27), and the hydrophilic fiber yarn (II), defined as cotton (Pg. 8, line 26), is I:II = 50:50 to 90:10 (Pg. 8, lines 29-31), when the clothing fabric is taken as 100 mass% which falls within the claimed range I:II = 1:99 to 90:10.

Regarding Claim 10, Blanch in view of Merritt and Glasser teaches the clothes described in Claim 9 above. Blanch also teaches the claimed limitation wherein the clothes are sportswear (Pg. 10, lines 15-17).

Regarding Claim 11, Blanch in view of Merritt and Glasser teaches the clothing fabric described in Claim 1 above. Blanch also teaches the claimed limitation wherein the water-repellent region A forms at least part of groove portions (recessed polyester stripes 15 -- Pg. 3, lines 30-34).

Regarding Claims 13-14, Blanch in view of Merritt and Glasser teaches the clothing fabric and the clothes comprising said fabric according to Claims 1 and 9, respectively, above. The water-repellent region A includes the groove portions (see Fig. 1) that are formed in the direction along which the through holes are arranged (see discussion with respect to Claims 1&9 above). Blanch appears silent with respect to the thickness of the region A (the polyester face 12) relative to the region B (the cotton stripes 14). However, provided there are only 3 possible configurations (region A thinner than region B, region A thicker than region B, and region A thickness is equal to that of region B), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fabric of Blanch and Glasser such that the polyester face corresponding to region A is relatively thin compared to the cotton stripes corresponding to region B. Choosing from such a group a finite number of identified, predictable solutions of a fabric structure useful for the clothing fabric of Blanch is within the ambit of one of ordinary skill in the art. See MPEP § 2143 (E).
Furthermore, Blanch suggests that a favorable heat dissipating mechanism of their inventive fabric is enabled by the fact that the polyester face is relatively thin (see Pg. 4, lines 26-29). Therefore, it would have been obvious to one of ordinary skill in the art, in selecting from the above list of solutions, to choose the configuration in which the polyester face corresponding to region A is thin for the benefit of maintaining favorable heat dissipation according to the mechanism described by Blanch.

Regarding Claims 15-18, Blanch in view of Merritt and Glasser teaches the clothing fabric and the clothes comprising said fabric according to Claims 1 and 9, respectively, above wherein the through holes have a planar square shape. A square is a polygon which may be considered both a quadrangle and a rhombus as required by the instant claims. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA ELIZABETH RICHARDSON whose telephone number is (571)272-5136. The examiner can normally be reached M-F, 8 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571)270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.E.R./Examiner, Art Unit 1789                                                                                                                                                                                                        
/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789